                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


ALIGN TECHNOLOGY, INC.,

                     Plaintiff,

V.                                                    C.A. No. 17-1646-LPS-CJB

3SHAPE A/S , and 3SHAPE, INC.,

                     Defendants.


John W. Shaw, Karen E. Keller, Jeff Castellano, SHAW KELLER LLP, Wilmington, DE

Blair M. Jacobs, Christina A. Ondrick, John S. Holley, PAUL HASTINGS LLP, Washington,
DC

Thomas A. Counts, PAUL HASTINGS LLP, San Francisco, CA

      Attorneys for Plaintiff.


Geoffrey Grivner, BUCHANAN INGERSOLL & ROONEY PC, Wilmington, DE

S. Lloyd Smith, Kimberly E. Coghill, BUCHANAN INGERSOLL & ROONEY PC, Alexandria,
VA

Philip L. Hirschhorn, BUCHANAN INGERSOLL & ROONEY PC, New York, NY

      Attorneys for Defendants.


                                  MEMORANDUM OPINION




June 6, 2019
Wilmington, Delaware
STARK, U.S. District Judge:
          Plaintiff Align Technology, Inc. ("Plaintiff') filed suit against Defendants 3Shape A/S

and 3Shape, Inc. ("Defendants") on November 14, 2017, alleging infringement of U.S. Patent

Nos. 7,112,065 (the "'065 Patent"), 9,5 10,757 (the "'757 Patent"), 9,299,192 (the "'192 Patent"),

8,845 ,33 0 (the '" 330 Patent"), 8,454,364 (the "'364 Patent"), and 9,427,916 (the "' 916 Patent").

(D.I. 1) The patents-in-suit relate to various aspects of intraoral scanning.

          Pending before the Court is the issue of claim construction. The parties completed

briefing on January 14, 2019, presenting disputes concerning terms in the ' 757 and '916 Patents.

(D.I. 81 , 83 , 95, 97) The Court held a claim construction hearing on March 7, 2019. (D.I. 127)

("Tr.")

I.        LEGAL STAND ARDS

          The ultimate question of the proper construction of a patent is a question of law. See

Teva Pharm. USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831 , 837 (2015) (citing Markman v. Westview

Instruments, Inc., 517 U.S. 370, 388-91 (1996)). "It is a bedrock principle of patent law that the

claims of a patent define the invention to which the patentee is entitled the right to exclude."

Phillips v. AWHCorp., 415 F.3d 1303, 1312 (Fed. Cir. 2005) (citation and internal quotation

marks omitted). "[T]here is no magic formula or catechism for conducting claim construction."

Id. at 1324. Instead, the court is free to attach the appropriate weight to appropriate sources "in

light of the statutes and policies that inform patent law." Id.

          "[T]he words of a claim are generally given their ordinary and customary meaning .. ..

[which is] the meaning that the term would have to a person of ordinary skill in the art in

question at the time of the invention, i.e., as of the effective filing date of the patent application."

Id. at 1312-13 (internal citations and quotation marks omitted). " [T]he ordinary meaning of a

claim term is its meaning to the ordinary artisan after reading the entire patent." Id. at 1321


                                                   1
(internal quotation marks omitted). The patent "specification is always highly relevant to the

claim construction analysis. Usually, it is dispositive; it is the single best guide to the meaning

of a disputed term." Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996).

       While "the claims themselves provide substantial guidance as to the meaning of

particular claim terms," the context of the surrounding words of the claim also must be

considered. Phillips, 415 F.3d at 1314. Furthermore, " [o]ther claims of the patent in question,

both asserted and unasserted, can also be valuable sources of enlightenment ... . [b ]ecause claim

terms are normally used consistently throughout the patent." Id. (internal citation omitted).

       It is likewise true that " [d]ifferences among claims can also be a useful guide .... For

example, the presence of a dependent claim that adds a particular limitation gives rise to a

presumption that the limitation in question is not present in the independent claim." Id. at 1314-

15 (internal citation omitted). This "presumption is especially strong when the limitation in

dispute is the only meaningful difference between an independent and dependent claim, and one

party is urging that the limitation in the dependent claim should be read into the independent

claim." SunRace Roots Enter. Co., Ltd. v. SRAM Corp., 336 F.3d 1298, 1303 (Fed. Cir. 2003).

       It is also possible that "the specification may reveal a special definition given to a claim

term by the patentee that differs from the meaning it would otherwise possess. In such cases, the

inventor' s lexicography governs." Phillips, 415 F.3d at 1316. It bears emphasis that "[e]ven

when the specification describes only a single embodiment, the claims of the patent will not be

read restrictively unless the patentee has demonstrated a clear intention to limit the claim scope

using words or expressions of manifest exclusion or restriction." Hill-Rom Servs. , Inc. v. Stryker

Corp., 755 F.3d 1367, 1372 (Fed. Cir. 2014) (quoting Liebel-Flarsheim Co. v. Medrad, Inc., 358

F.3d 898, 906 (Fed. Cir. 2004)) (alteration in original) (internal quotation marks omitted).




                                                  2
       In addition to the specification, a court "should also consider the patent's prosecution

history, ifit is in evidence." Markman v. Westview Instruments, Inc., 52 F.3d 967, 980 (Fed. Cir.

1995), aff'd, 517 U.S. 370 (1996). The prosecution history, which is "intrinsic evidence,"

"consists of the complete record of the proceedings before the [Patent and Trademark Office]

and includes the prior art cited during the examination of the patent." Phillips, 415 F .3d at 1317.

" [T]he prosecution history can often inform the meaning of the claim language by demonstrating

how the inventor understood the invention and whether the inventor limited the invention in the

course of prosecution, making the claim scope narrower than it would otherwise be." Id.

       "In some cases, ... the district court will need to look beyond the patent's intrinsic

evidence and to consult extrinsic evidence in order to understand, for example, the background

science or the meaning of a term in the relevant art during the relevant time period." Teva, 135

S. Ct. at 841 . "Extrinsic evidence consists of all evidence external to the patent and prosecution

history, including expert and inventor testimony, dictionaries, and learned treatises." Markman,

52 F.3d at 980. For instance, technical dictionaries can assist the court in determining the

meaning of a term to those of skill in the relevant art because such dictionaries "endeavor to

collect the accepted meanings of terms used in various fields of science and technology." ·

Phillips, 415 F.3d at 1318. In addition, expert testimony can be useful "to ensure that the court's

understanding of the technical aspects of the patent is consistent with that of a person of skill in

the art, or to establish that a particular term in the patent or the prior art has a particular meaning

in the pertinent field." Id. Nonetheless, courts must not lose sight of the fact that "expert reports

and testimony [are] generated at the time of and for the purpose of litigation and thus can suffer

from bias that is not present in intrinsic evidence." Id. Overall, while extrinsic evidence "may

be useful to the court," it is "less reliable" than intrinsic evidence, and its consideration "is




                                                   3
unlikely to result in a reliable interpretation of patent claim scope unless considered in the

context of the intrinsic evidence." Id. at 1318-19. Where the intrinsic record unambiguously

describes the scope of the patented invention, reliance on any extrinsic evidence is improper.

See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1308 (Fed. Cir. 1999) (citing

Vitronics , 90 F.3d at 1583).

           Finally, " [t]he construction that stays true to the claim language and most naturally aligns

with the patent' s description of the invention will be, in the end, the correct construction."

RenishawPLCv. MarpossSocieta ' perAzioni, 158 F.3d 1243, 1250 (Fed. Cir. 1998). It follows

that "a claim interpretation that would exclude the inventor' s device is rarely the correct

interpretation." Osram GmbH v. Int '! Trade Comm 'n, 505 F.3d 1351 , 1358 (Fed. Cir. 2007)

(quoting Modine Mfg. Co. v. US. Int '! Trade Comm 'n, 75 F.3d 1545, 1550 (Fed. Cir. 1996)).

I.         CONSTRUCTION OF DISPUTED TERMS 1

           A.     The '757 Patent

                  1.      "Voxel" 2

    Plaintiff
    the 3D equivalent of a pixel
    Defendant
    a cube in 3D space
    Court
    volume pixel; the 3D equivalent of a pixel

           The parties' dispute over the meaning of "voxel" appears to be largely due to one

sentence in the specification, which states (in part) "the flagging module 118 may divide the 3D

space into cubes (e.g., voxels corresponding to one or more pixels of the 3D space)."

' 757 Patent, col. 8 11. 6-8. This sentence, Defendants argue, limits the shape of "voxels" to cubes


1
     The Court will also adopt the parties agreed-upon constructions.
2
     This term appears in claim 13 of the ' 757 Patent.


                                                     4
(at least for purposes of the '757 Patent). (D.I. 81 at 11-12; Tr. at 5-6, 10-11) Plaintiff responds

that a cube is merely one exemplary embodiment of a voxel. (D.I. 97 at 1-2; Tr. at 13-14)

          The Court agrees with Plaintiff. The specification identifies a cube as one non-limiting

embodiment of a voxel, but one of ordinary skill in the art would understand that a voxel could

also be other 3D shapes. This conclusion is supported not only by the intrinsic evidence (the use

of "e.g." when associating cubes and voxels) but also by Defendants' proffered extrinsic

evidence. (D.I. 81 at 11; see Ex. 1 at 549 ("These cells are often called voxels (volume

elements), in analogy to pixels .... The most common cell type is the cube.") (emphasis

added)) In fact, both parties concede that a voxel could take on a variety of 3D shapes, and

dispute only whether the ' 757 Patent encompasses these other shapes. (Tr. at 11, 14) As there is

no persuasive basis to limit voxels to cubes, the Court will construe the term to mean "volume

pixel; the 3D equivalent of a pixel."

                  2.     "an indication of the intraoral area of interest" 3

    Plaintiff
    No construction necessary
    Defendant
    a visible indicator displayed to a user which is remote from and points to the location of the
    intraoral area of interest
    Court
    No construction necessary

          Plaintiff argues "indications" are defined in the specification, and that definition should

be applied consistently throughout the claims. (D.I. 83 at 9-12; D.I. 97 at 5) Defendants counter

that claim 13 is directed to a subset of "indications" described in the specification: those that are

visible when the area of interest is hidden. (D.I. 81 at 5-9; D.I. 95 at 5; Tr. at 21, 23) Defendants



3
    This term appears in claim 13 of the '757 Patent.


                                                    5
provide two examples of indications that are not within the scope of the claim: (1 ) those that are

not remote from their areas of interest; and (2) those that do not point to their areas of interest.

(D.I. 81 at5; Tr. at24-26)

       Generally, "a claim term should be construed consistently with its appearance in other

places in the same claim or in other claims of the same patent." Rexnord Corp. v. Laitram Corp. ,

274 F.3d 1336, 1342 (Fed. Cir. 2001 ). But this preferred method of construction is not absolute;

the context in which a term is used may require a different meaning for different claims. See

Aventis Pharm. Inc. v. Amino Chemicals Ltd , 715 F.3d 1363, 1374 (Fed. Cir. 2013) ("We have

previously held that the same claim term can have different constructions depending upon the

context of how the term is used within the claims and specification.").

        Plaintiff rightly argues that "indication" has a plain and ordinary meaning, set forth in the

specification, that may be applied consistently throughout the claims and needs no construction.

See ' 757 Patent, col, 711. 19-61; col. 1411. 9-32 (noting, for instance, that indication may be

"flags, markings, contours, text, images, and/or sounds"). Defendants, too, rightly argue that

claim 13 imposes additional limitations on the term: specifically, that the "indication" be visible

(i.e. , not only audible) when the area of interest is hidden. 4 ' 757 Patent, cl. 13 . These additional

limitations, however, are claimed and need not be read into the term "indication" itself. See id.

(claiming "the intraoral area of interest is hidden in one or more views ... wherein the

indication of the intraoral area of interest is visible in the one or more views") (emphasis added).

The Court is not persuaded that the claim also requires the indication be remote from and



4
  Plaintiff also acknowledged that, to prove infringement, it must identify in the accused products
an indication that is visible when the area of interest is hidden, and not every indication recited in
the specification (e.g. audible indications) will meet these additional limitations of claim 13. (Tr.
at 32-33) Plaintiff argued, however, that the additional limitations are claimed separately and
should not be read into the disputed term. (Id. at 30-32)


                                                   6
pointing to the area of interest, but only that the indication identify the area of interest's location

when the area is hidden from view. '757 Patent, col. 5 l. 58-col. 9 l. 63 (describing indication's

primary purpose to identify existence and location of areas of interests (among other

information) in digital representations).

          Having rejected Defendants' proposed construction, the Court concludes that no

construction is necessary.

                  3.      "wherein the intraoral area of interest is hidden in one or more views
                          of the dental site, and wherein the indication of the intraoral area of
                          interest is visible in the one or more views" 5

    Plaintiff
    No construction necessary
    Defendant
    Wherein the intraoral area of interest is hidden in one or more views of the dental site, and
    wherein the visible indicator displayed to the user which is remote from and points to the
    location of the intraoral area of interest [the meaning of "indication of the intraoral area of
    interest"l is visible in the one or more views
    Court
    No construction necessary

          Defendants seek to read their construction of "indication of intraoral area" into other

recitations of the term to "ensure that the user will be made aware of the area of interest

regardless of a current view." (D.I. 81 at 10) Given the Court's analysis of"indication of the

intraoral area of interest" above, the Court is not persuaded that it must adopt Defendants'

construction or read that construction into every subsequent recitation of the term.

          B.      The '916 Patent
                  4.      "receive a virtual three dimensional (3D) representation of a patient's
                          lower arch, the patient's upper arch, and an occlusion alignment
                          between the upper and lower arches" 6


5
    This term appears in claim 13 of the '757 Patent.
6
    This term appears in claims 1, 11, and 18 of the '916 Patent.


                                                     7
 Plaintiff
 No construction necessary, but if necessary: "receive a virtual three-dimensional (3D)
 representation of a patient' s lower arch, upper arch, and the occlusion alignment between the
 u er and lower arches"
 Defendant
 receive a virtual three dimensional (3 D) representation of a (1 ) patient' s lower arch, (2) the
  atient' s u er arch, and 3 an occlusion ali       ent between the u er and lower arches
 Court
 No construction necess

       Defendants attempt to limit "virtual 3D representations" to something akin to "3D

models" - requiring that a processor must receive (at least) one virtual three-dimensional model

of a patient' s (1) lower arch, (2) upper arch, and (3) the occlusion alignment. (D.l. 81 at 14; D.I.

95 at 13-15; Tr. at 40-41) Plaintiff counters that the claim requires only 3D representations (not

models), and that at least the occlusion alignment may be provided as data. (D.I. 97 at 12-13; Tr.

at 45-47)

       The specification describes a "virtual impression" as a single "3D file that contains the

two jaws and the spatial relationship between them in occlusion." ' 916 Patent, col. 411. 24-26

(emphasis added). The specification also states:

       [r]unning in the processor 22 is a first software utility 26 that receives an input
       [(e.g. a 3D file)] ofa three dimensional virtual teeth model [(constituting a virtual
       representation)] and then processes . . . manipulable software utility 28, to
       construct a three dimensional virtual teeth model . . . which can then be fed for
       display to display unit 24.

Id. at col. 411. 28-41 (emphasis added).

       The specification, therefore, envisions virtual representations of the upper jaw, lower

jaw, and occlusion alignment, wherein at least the representation of the occlusion alignment may

be in the form of data (and not necessarily a model). The specification requires only that the

processor be capable of constructing a "virtual three-dimensional model" based on those

representations and/or data, and nothing in the claims suggest a different or narrower view.




                                                  8
        Having resolved the parties' dispute in favor of Plaintiff, the Court will not construe the

disputed term, as its meaning is clear in light of the specification.

III.    CONCLUSION
        The Court will construe the disputed terms as explained above. An appropriate Order

follows .




                                                   9
